Citation Nr: 9918393	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for gastrointestinal 
disorder currently evaluated as ten percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel




INTRODUCTION

The appellant had active service from January 1979 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

This matter was previously the subject of the Board's Remand 
Order of September 1997.  At that time, the Board had 
indicated that additional appropriate development was 
necessary as the appellant appeared to have raised the issue 
of entitlement to service connection for additional 
gastrointestinal problems, described as "irritating effects 
on gastrointestinal mucosa and other tissues," due to his 
history of analgesic use which began in service.  The Board 
finds that the RO has appropriately developed this issue 
based it's review of noted findings during the veteran's 
March 1998 VA examination and the RO's comments in the 
"Reasons and Bases" portion of the October 1998 
supplemental statement of the case. 

With the exception of the REMAND portion of the appellant's 
claim, the Board is satisfied with the RO's subsequent 
development and adjudication of the additional issued 
addressed during it's prior Remand Order.  


REMAND

The Board had previously noted that the appellant's VA Form 9 
of November 1995 identified the possible existence of 
additional records of VA treatment in November 1995 at a VA 
facility in Alexandria, La. that were not of record at the 
time of the Board's September 1997 appellate review of the 
appellant's claim.  This additional evidence was deemed to be 
potentially relevant to the veteran's service-connected 
gastrointestinal disorder.  Unfortunately, the Board observes 
that the RO's September 1997 request for outpatient treatment 
reports at the identified VA facility was only for the period 
from January 1996 to present.  Accordingly, an additional 
attempt to secure records of VA treatment in November 1995 is 
in order.

Further, the Board's Remand Order of September 1997 also 
instructed that the veteran's claim folder should be made 
available to examining physician prior to the evaluation.  A 
review of the VA examiner's March 1998 comments indicates 
that the veteran's claim folder was not available for review.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the appellant has a 
right, as a matter of law, to compliance with the remand 
orders of the Court and the Board.  Stegal v. West, 11 Vet. 
App. 268 (1998).  VA has a duty to assist a veteran in the 
development of facts pertinent to well grounded claims.  38 
U.S.C.A. § 5107 (West 1991).  The Court has also held that 
the duty to assist includes the duty to obtain thorough 
contemporaneous VA examinations, including examinations by 
specialists when indicated and the duty to obtain pertinent 
records. Counts v. Brown, 6 Vet. App. 473 (1994); Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Greene v. Derwinski, 1 
Vet. App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary before a final determination 
of this claim.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should obtain any more recent 
private and VA medical records pertaining 
to treatment the appellant received for 
his gastrointestinal disorder, to include 
specifically medical records dated in 
November 1995 from the VA facility 
located in Alexandria, Louisiana.

2.  Once the above-requested information 
has been ascertained, the appellant's 
claims folder should be made available to 
the same examiner who conducted the March 
1998 VA examination, if available, or 
independently reviewed by an 
appropriately qualified physician for the 
purpose of determining whether the noted 
findings, conclusions, and diagnoses 
would be any different based on a 
complete review of the veteran's claims 
folder.  A complete rationale for all 
opinions and conclusions expressed should 
be provided.  Any consultations with 
other specialists deemed necessary for a 
comprehensive evaluation should be 
obtained.  If the reviewing physician 
deems a further examination is required, 
it should be scheduled.

3.  Thereafter, the RO should again 
undertake any other indicated development 
and readjudicate the issue on appeal to 
include consideration, as applicable, of 
the provisions of 38 C.F.R. §§ 3.310, 
4.113, 4.114, and the principles set 
forth in Allen v. Brown, 7 Vet. App. 439 
(1995), if appropriate.  The decision 
should also reflect consideration of the 
application of 38 C.F.R. § 3.321(b)(1) as 
discussed in Floyd v. Brown, 9 Vet. App. 
88 (1996).

Thereafter, the RO should review the case.  If the benefit 
sought is not granted, the appellant and his representative 
should be furnished with a supplemental statement of the case 
and an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.

By this action, the Board intimates no opinion; legal or 
factual, regarding the ultimate disposition warranted in this 
matter.  The purpose of this remand to be obtain further 
evidentiary data.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










